Case 1:18-cr-00392-GLR Document17 Filed 10/03/18 Page 1 of 1
Case 1:18-cr-00392-GLR Documentié6 Filed 10/01/18 Page 1of1

U.S. Department of Justice

United States Attorney
District of Maryland

 

 

Paul Riley Suite 400 DIRECT; 410-209-4959
Assistant United States Attorney 36S. Charies Street MAIN; 410-209-4800
Paul, Riley @usdoj.gov Baltimore, MD 21201-3119 FAX: 410-962-3091

October 1, 2018
BY ECF

The Honorable George L. Russell III

United States District Judge

United States District Court for the District of Maryland
101 West Lombard Street

Baltimore, MD 21201

Re: — United States of America v. Reginald Kelso Ricks,
Crim. No. GLR-18-392

Dear Judge Russell:

I write on behalf of the parties in the above-referenced matter to provide the Court with a
status report. The parties are currently in plea discussions and thus respectfully request that the
Court set a deadline of November 1, 2018 for the parties to provide the Court a further status
report.

The parties have conferred and agree that a status report deadline of November |, 2018
will provide them with additional, necessary time to evaluate the case and to continue to explore
whether a resolution short of trial may be reached.

Respectfully submitted,

Robert L. Hur
United States Attorney

/s/

By: Paul A. Riley
Assistant United States Attorney

CC: All counsel (by ECF)

GEORGE L, RUSSELL. HI. U.S.DJ,

_ aie
APPROVED wus. DAY om
